Exhibit 10.1

Reverse Merger and Financial Advisory Agreement

 

Dated as of September 2, 2011

 

This letter confirms the agreement of Tianjin TEDA Hengyun Commerce and Trade
Co., Ltd. or any of its successors, assigns, subsidiaries or affiliates
(collectively referred to herein as the “Company”) to effect a reverse merger
(the “Merger”) with Stalar 1, Inc, a Delaware corporation (the “Reporting
Company”), an entity controlled by Dr. Steven Fox. Upon the effective date of
the Merger, in consideration of the Reporting Company entering into the Merger,
the shareholders of the Reporting Company, or its designees, shall receive
fully-paid and non-assessable shares of the survivor of the Merger, par value
$.0001 per share, which shares shall represent a total of nine percent (9%) of
the fully-diluted capital stock of the survivor of the Merger (calculated
post-money, e.g. after any planned equity financing transaction involving the
surviving entity contemplated to occur prior to or subsequent to or
simultaneously with the Merger). Such shares shall be entitled to demand and
piggy-back registration rights. Additionally, upon the effective date of the
Merger, the shareholders of the Reporting Company, or its designees, shall
receive a warrant (the “Merger Warrant”) to acquire up to 6 percent (6%) shares
of capital stock of the survivor of the Merger, at a per share exercise price of
$0.40. The Merger Warrant shall have a six (6) year term, provide for cashless
exercise, and the shares of capital stock issuable upon exercise of the Merger
Warrant shall be entitled to piggy-back registration rights. The Merger Warrant
shall contain standard registration and anti-dilution provisions regarding, but
not limited to, stock splits, stock dividends, recapitalizations, mergers, other
business combinations and reorganizations, and issuances below the market price.

 

If in the event the Company does not complete the Merger with the Reporting
Company, but mutually agrees with the Reporting Company to complete a reverse
merger with another entity or otherwise engage in a transaction resulting in a
publicly traded entity (“Alternative Transaction”), the shareholders of the
Reporting Company, or its designees, shall still receive fully paid and
non-assessable shares of the survivor of the Alternative Transaction, par value
$.0001 per share, which shares shall represent a total of nine percent (9%) of
the fully-diluted capital stock of the survivor of the Alternative Transaction.
Such shares shall be entitled to demand and piggy-back registration rights.
Additionally, upon the effective date of Alternative Transaction, the
shareholders of the Reporting Company, or its designee, shall receive a warrant
(the “A.T. Warrant”) to acquire up to 6% shares of capital stock of the survivor
of the Merger, at a per share exercise price of $0.40. The A.T. Warrant shall
have a six (6) year term, provide for cashless exercise, and the shares of
capital stock issuable upon exercise of the A.T. Warrant shall be entitled to
piggy-back registration rights. The A.T. Warrant shall contain standard
registration and anti-dilution provisions regarding, but not limited to, stock
splits, stock dividends, recapitalizations, mergers, other business combinations
and reorganizations, and issuances below the market price.

 

This letter is a binding agreement (the “Agreement”) to enter into the merger
and evidences the parties’ agreement to consummate the Merger or Alternative
Transaction consistent with the terms and conditions outlined above. Both
parties acknowledge and agree that they negotiate in good faith and execute and
deliver definitive agreements to consummate the Merger or Alternative
Transaction. Additionally, the Company represents to the Reporting Company that
its entry into this Agreement does not violate or breach any other agreements
that the Company has previously entered into with or is currently a party to
with any other third parties.

 

1. Exclusive Dealing.

 

(a)     The Company, the Company’s shareholders and the Company’s directors,
officers, employees and agents: will not directly or indirectly, through any
representative or otherwise, solicit or entertain offers from, negotiate with or
in any manner encourage, discuss, accept, or consider any proposal of any other
person relating to an acquisition or merger of the Company into an entity that
is a reporting company under the Exchange Act of 1934, as amended.

 

(b)     The Company will immediately notify the Reporting Company regarding any
contact between the Company, and any other person or entity regarding any such
offer or proposal or any related inquiry.

 

2. Costs; Escrow. The Company will be responsible for and bear all of the costs
and expenses (including broker's or finder’s fees, investment banking fees,
attorneys’ fees and accountants' fees) incurred, at any time in connection with
pursuing or consummating the Merger and the transactions contemplated herein and
the Company further agrees to reimburse and indemnify the Reporting Company and
its officers and directors for all out of pocket expenses incurred in connection
with the Merger, whether or not such transaction is actually consummated. In
consideration of the Reporting Company entering into this agreement, the Company
has agreed to place $10,000 in the escrow account of the Reporting Company’s
counsel. Upon the presentation of invoices by the Reporting Company’s
accountants and attorneys relating to customary financial reporting and
securities law compliance, the Reporting Company’s counsel shall pay such
invoices from the escrowed funds. If the Company does not effect the Merger for
any reason, other than the fault of the Reporting Company, the escrowed funds,
less any funds previously disbursed, shall be paid to the Reporting Company as
liquidated damages.

 

3. No Fiduciary Relationship. It is understood and agreed that neither the
Reporting Company, nor its officers or directors are acting as agent or
fiduciary of, and have no liabilities to, the equity holders of the Company or
any other third party in connection with this Agreement or the Merger, all of
which liabilities are expressly waived.

 

 
 

4. Advisory Role. The Reporting Company agrees that, if requested by the
Company, it will authorize its representatives to make good faith efforts to
advise the Company on presentations to prospective investors, securing
accountants, legal counsel, investor relations firms, and advising on the
appropriate placement agent and underwriter to raise capital, etc. The Company
acknowledges that it is ultimately responsible for its own choices concerning
entering into business relationships with prospective investors, accountants,
legal counsel, investor relations firms, and underwriters, etc., and agrees to
indemnify and hold the Reporting Company, and its representatives, harmless in
connection with any business relationship developed by reason or as a result of
these advisory services as further set forth below. The Reporting Company may
advise on matters as set forth below:

 

(a)     Conducting and supervising due diligence. Reporting Company will work
with selected legal counsel in the United States and China to coordinate due
diligence of the Company in preparation for the Merger or Alternative
Transaction.

 

(b)     Advising on corporate structure. Reporting Company will work with
selected legal counsel in the United States and China to develop and recommend a
corporate structure for the Company that will enable it to complete the Merger
or Alternative Transaction in compliance with then-current applicable laws of
the United States and China and regulations promulgated under such laws.

 

(c)     Coordinating pre-audit and audit of company financial statements.
Reporting Company will coordinate the efforts of (i) the selected accountant, if
required, to assist in the preparation of the Company’s financial statements for
audit and (ii) the selected auditing firm in connection with the audit of the
Company’s financial statements.

 

(d)     Managing the Merger. Reporting Company will coordinate the efforts of
the Company, the Reporting Company, the selected accounting firm, the selected
auditing firm and a selected legal counsel to consummate the Merger between the
Company and the Reporting Company.

 

(e)     Selecting third parties and related services. Reporting Company will use
its extensive contacts to select and recommend attorneys, a PCAOB-registered
auditing firm, non-audit accountants, market makers and/or broker/dealers to
assist with the Merger or the Alternative Transaction. The Company acknowledges
that Reporting Company shall have the right to engage third parties to assist it
in the performance of the services hereunder in furtherance of the Merger or the
Alternative Transaction.

 

(f)      Advising on corporate governance issues. Reporting Company will advise
the Company on corporate governance issues including (a) identifying a
qualified, English-speaking Chief Financial Officers with experience in general
accepted accounting principles in the United States (“US GAAP”), auditing and
SEC disclosure and reporting requirements: (b) identifying qualified independent
directors to serve on the Board of Directors of the Company and the standing
committees of the Board of Directors; and (c) proper management, board including
committee structuring to ensure that the Company complies with U.S. laws,
including without limitation the Sarbanes-Oxley Act of 2002, the Rules and
Regulations of the SEC, the listing or similar requirements of the primary U.S.
stock exchanges on which the Company’s securities are traded or quoted, and the
expectations of the U.S. investors.

 

(h) Preparation of business plan and other presenting materials. Reporting
Company will assist the Company with the preparation of a business plan and/or
other materials for use by the Company from time to time in various contexts and
locations and for different purposes.

 

(i) Coordinating road shows. As appropriate and as part of the Capital Raise,
Reporting Company will provide training, translation and logistical support for
any road shows (“Road Shows”) that are required.

 

(j) Managing media relations. During and following the Merger or Alternative
Transaction, Reporting Company will find an public relations firm to draft all
required press releases and public notifications and ensure their dissemination
through appropriate channels of U.S., Chinese and international mainstream and
financial news media and will coordinate with selected legal counsel in the
United States for compliance by all such press releases with U.S. laws and
regulations promulgated thereunder.

 

(k) Additional consulting. On an ongoing basis, Reporting Company will provide
its general business expertise to the Company to assist in such other aspects of
the Merger or Alternative Transaction as the Company and Reporting Company shall
agree.

 

5. Initial Due Diligence. Reporting Company shall have the right to perform
initial due diligence (“Initial Due Diligence”) of the Company so that Reporting
Company can determine, in its sole and absolute discretion, whether the Company
is a suitable candidate for the Merger or Alternative Transaction. Reporting
Company shall conduct such Initial Due Diligence as it believes is necessary and
appropriate, but which may include without limitation consultation with the
Company’s accountants and PCAOB-registered independent auditing firm regarding
whether the Company’s financial statements can be audited in accordance with US
GAAP and the requirements of the SEC. Reporting Company shall have the right to
terminate this Agreement upon giving notice to the Company, if it determines, in
its sole and absolute discretion, that there exists a material and non-curable
due diligence exception (a “Due Diligence Exception”).

 

 
 

6. Conduct of the Parties. It is expressly acknowledged and agreed that the
Reporting Company may accept or reject the proposed terms of the Alternative
Transaction, or any component thereof, in whole or in part, including without
limitation the form of investment and the pricing of any capital raise, in its
sole and absolute discretion. The parties hereby acknowledge that (i) all
negotiations concerning the terms (including price, percentage ownership and
other terms) of any Alternative Transaction will take place directly between the
Company, the placement agent and investors directly and (ii) Reporting Company
shall not act as agent or principal in negotiating the terms of any Alternative
Transaction.

 

7. Confidential Information.

 

(a) For the purposes of this Agreement, the “Confidential Information” of one
Party (the “Disclosing Party”) shall mean any and all documents, information or
other data (whether recorded or otherwise), trade secrets concerning Party or
any of its subsidiaries or other affiliates, their respective businesses,
customers, potential customers, suppliers, partners, service providers, brokers,
marketing plans, advertising, contracts, potential contracts, strategies,
forecasts, pricing methods, practices, techniques, business plans, financial
plans, research, development, purchasing, accounting, know-how, technical data,
processes and product development.

 

(b) Each Party that receives Confidential Information (a “Receiving Party”) of a
Disclosing Party hereby agrees that, at all times through the Termination Date
and for a period of one (1) year thereafter, it shall (i) hold in confidence all
Confidential Information of the Disclosing Party and will not, either directly
or indirectly, use, sell, lend, lease, distribute, license, give, transfer,
assign, show, disclose, disseminate, reproduce, copy, appropriate or otherwise
communicate any such Confidential Information, without the prior written consent
of the Disclosing Party, and (ii) upon the request of the Disclosing Party, the
Receiving Party shall deliver to the Disclosing Party all memoranda, notes,
records, manuals and other documents, including all copies of such materials and
all documentation prepared or produced in connection therewith, containing the
Disclosing Party’s Trade Secrets, whether made or compiled by the Receiving
Party or furnished to the Receiving Party from another source.

 

(c) Notwithstanding the provisions of Section 7(b), either Party (a “Revealing
Party”) shall have the authority to disclose Confidential Information about the
Disclosing Party, to the extent that such disclosure is: (i) required by law;
(ii) required by the rules and regulations of any governmental agency (including
without limitation the U.S. Securities and Exchange Commission) or
self-regulatory organization (“SROs”), including without limitation FINRA, the
Over-the-Counter Bulletin Board, the Nasdaq Stock Market, the American Stock
Exchange and the New York Stock Exchange; (iii) required by order of any
arbitrator, mediator or court having jurisdiction over the Revealing Party; or
(iv) information that has already become public through no action of the
Revealing Party; (v) and provided further that in the case of a disclosure under
Sections 7(c)(i), (ii) or (iii), the Revealing Party shall give prompt written
notice to the Disclosing Party so that the Disclosing Party may, in its sole and
absolute discretion, but without affecting the right and obligations of the
Revealing Party to make the disclosures required of it, seek to take action to
limit the disclosures required of the Revealing Party.

 

8. Indemnification. To the fullest extent permitted by law, the Company will,
and hereby does, indemnify, hold harmless and defend Reporting Company and its
directors, officers, employees, counsel, agents, representatives of, and each
Person, if any, who controls, Reporting Company within the meaning of the
Securities Act or the Exchange Act (each, a “Reporting Company Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys’ fees, amounts paid in settlement or
expenses, joint or several (collectively, a “Reporting Company Claim”) incurred
in investigation, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency or body,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto, to which any of them may become subject, insofar as such
Reporting Company Claims arise out of or are based upon: (i) any breach of any
of the Company’s representations, warranties, covenants and agreements contained
in the Agreement; of (ii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Company’s securities or the Company’s
reports filed periodically with the SEC, or any filing made with any SRO (the
matters in the foregoing clauses (i) and (ii) being, collectively, “Company
Violations”). The Company shall reimburse Reporting Company and each Reporting
Company Indemnified Person, promptly as such expenses are incurred and are due
and payable, for any reasonable legal fees or other reasonable expenses incurred
by them in connection with investigating or defending any such Reporting Company
Claim. This section shall survive termination of this Agreement.

 

9. Independent Contractor. In the performance of the services provided under
this Agreement and any other services Reporting Company may provide to the
Company, Reporting Company shall act in the capacity of independent contractor
and not as officer, employee, joint venture or partner of the Company.

 

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto, and supersede all prior oral or written agreements,
understandings, representations and warranties, and courses of conduct and
dealing between the parties on the subject matter hereof. Except as otherwise
provided herein, this Agreement may be amended or modified only in writing,
executed by all of the parties hereto.

 

 
 

11. Governing Law; Dispute Resolution. This Agreement will be governed by and
construed under the laws of the State of New York but without regard to
conflicts of laws principles. The Reporting Company, in its sole discretion, may
commence a legal action or claim for specific performance against the Company in
either the State of New York or in Hong Kong. The Company hereby submits to the
personal jurisdiction of the federal or state courts located in the State of New
York or the courts located in Hong Kong. At the option of the Reporting Company,
any dispute controversy or claim arising out of or relating to this Agreement
may be settled by arbitration. In the event that the Reporting Company selects
arbitration, the appointing authority shall be Hong Kong International
Arbitration Center (“HKIAC”). The place of arbitration shall be in Hong Kong at
HKIAC in accordance with then effective HKIAC procedures for arbitration. If the
Reporting Company selects arbitration then the arbitration rule shall be final
and binding on the parties.

 

12. Counterparts. This Agreement may be executed in one or more counterparts by
delivery of an original or electronic copy of a signed counterpart, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.

 

13. Term and Termination. This Agreement shall be in effect for a period of 18
months from the date hereof, however, in the event that Reporting Company
determines that there is any material adverse issues that arise in the course of
its due diligence investigation of the Company and/or its operations, the
Reporting Company shall have the right to immediately terminate this Agreement
without any liability to the Company. Additionally, in the event that the
Reporting Company terminates this Agreement in accordance with this Section, the
Company shall be responsible to promptly reimburse the Reporting Company for all
of its expenses incurred in connection with performing its duties pursuant to
the terms of this Agreement.

 

14. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail (with electronic receipt requested)
or facsimile during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day; (iii)
three (3) calendar days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) business day after
deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their address as set
forth on the first page of this Agreement, or to such e-mail address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Section 13(a).

 

15. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

16. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

17. Amendment. Any amendments to this Agreement shall be in writing, signed by
both Parties.

 

18. Official Version. It is understood that this Agreement will be prepared and
executed in both English and Chinese, with both versions having legal effect.
However, if a dispute arises as to the interpretation of a particular provision
of this Agreement because of differences between the Chinese and English
languages, the dispute shall be resolved in accordance with the provisions of
Section 11 and the English language version shall govern in such legal
proceedings.

 

VERY TRULY YOURS,

 

COMPANY: Stalar 1, Inc.

 

By: /s/ Steven R. Fox             

Dr. Steven R. Fox, President

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

COMPANY: Tianjin TEDA Hengyun Commerce and Trade Co., Ltd.

 

By: /s/ Li Changyun               

Li Changyun, Chairman & General Manager

 

 

 